Case 0:19-cv-61618-RKA Document 1 Entered on FLSD Docket 06/27/2019 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


 KAITLIN SCHMIDT,

                       Plaintiff,
        v.                                                           Case No.: 0:19-cv-61618

 ADVANCED RECOVERY SYSTEMS, LLC

                   Defendant.
 _________________________________________/


        Plaintiff Kaitlin Schmidt, by her counsel, The Harman Firm, LLP, alleges for her

 Complaint against Defendant Advanced Recovery Systems, LLC (“ARS”) as follows:

                                    PRELIMINARY STATEMENT

        1.      In October 2017, Ms. Schmidt applied for a Nurse Practitioner position with a

 facility called The Recovery Village, in Umatilla, Florida. An internal recruiter for ARS,

 Michael Vernon, reached out to Ms. Schmidt to offer her employment with The Recovery

 Village. From October to December, Ms. Schmidt and Mr. Vernon exchanged phone calls and

 messages regarding updates with her onboarding process for the position. In November,

 however, Mr. Vernon began to ask Ms. Schmidt inappropriate, sexually charged questions,

 called her on two occasions and asked her to send him pictures of herself. On December 14, Mr.

 Vernon left Ms. Schmidt a sexually harassing voicemail, in which he directed her to call him

 back any time, and told Ms. Schmidt that he was currently in bed. Mr. Vernon also suggested

 that he and Ms. Schmidt grab drinks once she was in town, explaining that he had a new patio he

 wanted her to see. Ms. Schmidt told Mr. Vernon that his behavior was unprofessional and

 inappropriate, and expressed her discomfort, which Mr. Vernon ignored. On December 16, Ms.



                                                 1
Case 0:19-cv-61618-RKA Document 1 Entered on FLSD Docket 06/27/2019 Page 2 of 8



 Schmidt asked Jackie Ayers, Human Resources Director, to file a good-faith formal complaint

 against Mr. Vernon. On December 19, Ms. Schmidt spoke in depth about the sexual harassment

 she experienced from Mr. Vernon, and Wendy Mahle, Vice President of Human Resources,

 assured her that Mr. Vernon would be spoken with regarding the matter. Nonetheless, on

 December 21, The Recovery Village rescinded her offer of employment.

        2.      Plaintiff Schmidt seeks damages and costs against Defendant ARS for retaliating

 against her complaints of sex-based harassment by rescinding her offer of employment, in

 violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq.,

 and Florida Civil Rights Act (“FCRA”), FL Stat. Sec. 760.01 et seq.

          JURISDICTION, VENUE, AND ADMINISTRATIVE PREREQUISITES

        3.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over Plaintiff’s

 claims arising under Title VII.

        4.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

 Plaintiff’s FCRA claims, as these claims are so related to the claims within such original

 jurisdiction that they form part of the same case or controversy.

        5.      Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over Plaintiff’s claims,

 as the matter in controversy exceeds $75,000 and is between citizens of different states:

                a. Plaintiff is a citizen of the State of Connecticut, as she is domiciled in the

                    State of Connecticut.

                b. Upon information and belief, Defendant is a citizen of the State of Florida, as

                    it is a corporation organized under the laws of the State of Florida, and a

                    citizen of the State of Florida, as its headquarters are located in the State of

                    Florida.



                                                   2
Case 0:19-cv-61618-RKA Document 1 Entered on FLSD Docket 06/27/2019 Page 3 of 8



        6.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District

 Court for the Southern District of Florida, as a substantial part of the events giving rise to these

 claims occurred within this District.


        7.      All conditions precedent to maintaining this action have been fulfilled. A charge

 of discrimination was filed with the Equal Employment Opportunity Commission (EEOC). The

 EEOC issued a Right-to-Sue letter dated April 2, 2019, relating to the discriminatory acts

 described in this Complaint. This action was properly instituted within 90 days of the issuance

 of the Right-to-Sue letter.

                                          TRIAL BY JURY

        8.      Plaintiff respectfully requests a trial before a jury.

                                              PARTIES

        9.      Plaintiff, at all times relevant hereto, was and is a resident of Hartford County in

 the State of Connecticut.

        10.     Upon information and belief, at all times relevant hereto, Defendant was and is a

 foreign limited liability company organized under the laws of the State of Florida with its

 principal place of business at 100 SE 3rd Avenue, Suite 1800, Fort Lauderdale, Florida 33394.

                                     STATEMENT OF FACTS

        11.     At the beginning of October 2017, Ms. Schmidt applied for a position as Nurse

 Practitioner with The Recovery Village in Umatilla, Florida.

        12.     On October 9, Michael Vernon, an internal recruiter for Advanced Recovery

 Systems, contacted Ms. Schmidt regarding the position.




                                                   3
Case 0:19-cv-61618-RKA Document 1 Entered on FLSD Docket 06/27/2019 Page 4 of 8



          13.   Mr. Vernon informed Ms. Schmidt that he wanted to schedule an interview for

 her to meet with Jason Fields, M.D., and Jeff Weinheimer, M.D., Medical Director of The

 Recovery Village.

          14.   On October 12, Ms. Schmidt attended a phone interview with Dr. Fields and Dr.

 Weinheimer.

          15.   Shortly thereafter, Mr. Vernon informed Ms. Schmidt that she was scheduled to

 attend an in-person interview in Umatilla, Florida.

          16.   From November 10 to November 12, Ms. Schmidt attended interviews with Dr.

 Weinheimer and Dr. Fields.

          17.   On November 17, Mr. Vernon emailed Ms. Schmidt informing her that Therapy

 Employee Associated Management, LLC (“TEAM”) offered her employment at The Recovery

 Village, and attached her offer letter.

          18.   On November 29, Mr. Vernon sent Ms. Schmidt a revised offer letter.

          19.   According to the offer letter, Ms. Schmidt was to begin working for The

 Recovery Village on January 15, 2018, contingent upon successful screening of a background

 check.

          20.   On December 7, Ms. Schmidt accepted the offer of employment and began the

 onboarding process, which included drug screening, new hire paperwork, providing photo ID

 and other Florida-specific forms, certification, and a background screening.

          21.   During this time, Ms. Schmidt contacted Mr. Vernon for updates on her

 onboarding process.

          22.   Shortly thereafter, Mr. Vernon began to ask Ms. Schmidt inappropriate, sexually

 charged questions.



                                                 4
Case 0:19-cv-61618-RKA Document 1 Entered on FLSD Docket 06/27/2019 Page 5 of 8



        23.     Mr. Vernon called Ms. Smith on two separate occasions and asked for pictures.

        24.     On December 14, Mr. Vernon called Ms. Schmidt to discuss her onboarding

 process and left her a voicemail.

        25.     During this voicemail, however, Mr. Vernon sexually harassed Ms. Schmidt,

 stating, “When you get down here, we should have drinks. I just got patio furniture,” and telling

 Ms. Schmidt, “I’m sitting in my bed,” and to send him a picture.

        26.     In response, Ms. Schmidt told Mr. Vernon that his behavior was inappropriate and

 unprofessional, and she would feel more comfortable talking to another recruiter regarding her

 employment with The Recovery Village.

        27.     Mr. Vernon did not address Ms. Schmidt’s complaint, and instead, directed Ms.

 Schmidt to work on her onboarding process directly with Jackie Ayers, Human Resources

 Director, Heather Fordyce, Human Resources Specialist, and Anne Smith, Physician Services

 Coordinator.

        28.     On December 16, Ms. Schmidt contacted Ms. Ayers, asking to file a good-faith

 formal complaint about the sexual harassment by Mr. Vernon.

        29.     Ms. Ayers gave Ms. Schmidt the contact information of Wendy Mahle, Vice

 President of Human Resources.

        30.     On December 19, Ms. Mahle agreed with Ms. Schmidt via phone call that Mr.

 Vernon’s conduct was inappropriate and told Ms. Schmidt that she would speak to him regarding

 the matter.

        31.     Nonetheless, on December 21, three days after explaining the sexual harassment

 complaint to Ms. Mahle, Ms. Mahle sent Ms. Schmidt an email rescinding her offer of

 employment with The Recovery Village.



                                                 5
Case 0:19-cv-61618-RKA Document 1 Entered on FLSD Docket 06/27/2019 Page 6 of 8



        32.     Ms. Mahle said that Ms. Schmidt had not taken any further action to move

 forward to start working.


                                      CAUSES OF ACTION
                                  FIRST CAUSE OF ACTION
                                Retaliation in Violation of Title VII

        33.     Plaintiff hereby realleges and incorporates each and every allegation contained in

 paragraphs 1 through 29 with the same force as though separately alleged herein.

        34.     Title VII prohibits an employer from retaliating against an employee for engaging

 in protected activity under Title VII.

        35.     Plaintiff engaged in protected activity under Title VII when she properly

 complained to Defendant about sex discrimination unlawful under Title VII.

        36.     Defendant retaliated against Plaintiff by rescinding her offer of employment.

        37.     As such, Defendant has violated Title VII.

        38.     As a direct and proximate consequence of Defendant’s retaliation, Plaintiff has

 suffered, and continues to suffer, substantial damages, including, but not limited to, economic

 loss, emotional distress, and compensatory damages, all in amounts to be determined at trial.

        39.     Defendant’s discriminatory treatment of Plaintiff was willful and/or in reckless

 disregard of Plaintiff’s protected rights. Accordingly, Plaintiff is entitled to an award of punitive

 damages against Defendant.


                                 SECOND CAUSE OF ACTION
                                 Retaliation in Violation of FRCA

        40.     Plaintiff hereby realleges and incorporates each and every allegation contained in

 paragraphs 1 through 35 with the same force as though separately alleged herein.




                                                   6
Case 0:19-cv-61618-RKA Document 1 Entered on FLSD Docket 06/27/2019 Page 7 of 8



        41.     Pursuant to the FRCA, it is unlawful for an employer to discharge or to fail or

 refuse to hire any individual, or otherwise to discriminate against any individual with respect to

 compensation, terms, conditions, or privileges of employment, because of such sex.

        42.     Defendant retaliated against Plaintiff by refusing to hire her after she complained

 about sex-based discrimination.

        43.     As such, Defendant has violated the FRCA.

        44.     As a direct and proximate consequence of Defendant’s retaliation, Plaintiff has

 suffered, and continues to suffer, substantial damages, including, but not limited to, economic

 loss and emotional distress and suffering, all in amounts to be determined at trial.

        45.     Defendant’s discriminatory treatment of Plaintiff was willful and/or in reckless

 disregard of Plaintiff’s protected rights. Accordingly, Plaintiff is entitled to an award of punitive

 damages against Defendant.




                                                   7
Case 0:19-cv-61618-RKA Document 1 Entered on FLSD Docket 06/27/2019 Page 8 of 8



                                  REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

          A. For the First cause of action, compensatory damages, punitive damages, attorneys’

              fees, and any other damages to be determined at trial;

          B. For the Second cause of action, compensatory damages, punitive damages,

              attorneys’ fees, and any other damages to be determined at trial; and

          C. For such other and further relief as the Court deems just and proper.


 Dated: New York, New York
        June 27, 2019                              Respectfully submitted,


                                            By:    /s Edgar M. Rivera
                                                   EDGAR M. RIVERA
                                                   Florid Bar No.: 1008127
                                                   erivera@theharmanfirm.com
                                                   ALBERTO NARANJO
                                                   Florida Bar No.: 92923
                                                   an@anlawfirm.com

                                                   THE HARMAN FIRM, LLP
                                                   381 Park Avenue South, Suite 1220
                                                   New York, New York 10016
                                                   Telephone No.: (212) 425-2600
                                                   Facsimile No.: (212) 202.3926

                                                   Attorneys for Plaintiff




                                               8
